Potts, J.
I concur in overruling this demurrer. It is perfectly clear that a mistake has occurred in filling up the condition of the bond, by inserting in it the name of William Halsted, the obligor, instead of John C. Morrison, the obligee named in the bond itself. As it stands it is insensible, and repugnant to the manifest intention of the parties. It is just to supply mistakes in the conditions of bonds. 1 Bac. Ab. 649, *370title “ Conditions,” letter L,, and cases there cited. Cooke v. Graham’s administrators, 3 Cranch 235; Chitty on Contracts 73, &c. The condition might, perhaps, be treated as void, but it is more consonant with justice and the rights of the case to construe it according to the manifest intention of the parties to it.
The Chief Justice concurred.